DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/11/2022 has been entered.  Claim 9 was amended; claims 1-8 were canceled claim 15 was canceled in a previous amendment; and no new claims were added.  Claims 9-14 and 16-20 remain.  The rejections of claims 9-14 under 35 U.S.C. 112(a) are withdrawn based on Applicant’s amendment to claim 9. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in a telephone interview with William Howison (Attorney Reg. No.66850) on 04/27/2022 with confirmation email on 04/29/2022. 
The application has been amended  as follows:
1-8. 	(Canceled)
9. 	(Previously Presented) An electronic device comprising: 
a communication processor including: 
	a first communication circuitry configured to support a long term evolution (LTE) communication,
	a second communication circuitry configured to support a new radio (NR) communication, and 
	a temperature sensor configured to sense a temperature of at least part of the electronic device; and 
	an application processor configured to: 
	receive, by the application processor, information related to the temperature sensed by the temperature sensor, and 
	determine, by the application processor, whether to request the communication processor to change from a first mode to a second mode based at least on the information related to the sensed temperature, 
wherein the communication processor is configured to: 
	receive, by the communication processor, a signal indicating to change from the first mode to the second mode from the application processor, wherein, while the communication processor is in the first mode, the electronic device is in a radio resource control (RRC) connected state capable of performing data transmission through the LTE communication and the NR communication, 
	in response to receiving the signal indicating to change from the first mode to the second mode, perform, by the second communication circuitry, at least one operation for releasing RRC connection between the electronic device and a base station supporting the NR communication, and 
	control, by the communication processor, the second communication circuitry to maintain the releasing RRC connection, 
	wherein the communication processor is configured to release the RRC connection by transmitting a measurement report that a measurement result related to a status of a channel connected through a network is set below a threshold value when the status of the channel is higher than the threshold value.

10. 	(Previously Presented) The electronic device of claim 9, wherein: 
	when the communication processor is in the first mode, both the first communication circuitry and the second communication circuitry are in an active state, and 
	when the communication processor is in the second mode, the first communication circuitry is in the active state and the second communication circuitry is in a sleep state.

11. 	(Original) The electronic device of claim 9, wherein the application processor is configured to determine when to change the communication processor from the first mode to the second mode based on: 
	a first condition corresponding to a temperature value of the communication processor indicated by the information related to the sensed temperature; and 
	a second condition corresponding to information related to a remaining battery power.

12. 	(Previously Presented) The electronic device of claim 9, wherein the application processor is configured to change the communication processor from the first mode to the second mode based on at least one of: 
	a first condition being satisfied where a temperature value of the at least part of the electronic device, as indicated by the information related to the sensed temperature, is greater than a first threshold value; or 
	a second condition being satisfied if a remaining battery power is equal to or smaller than a preset value.

13. 	(Previously Presented) The electronic device of claim 9, wherein the application processor is further configured to: 
	determine not to request the communication processor to change from the first mode to the second mode when a display of the electronic device is in an active state.

14. 	(Currently Amended) The electronic device of claim 9, wherein the measurement report is an A2 measurement event report and the status of the channel corresponds to a strength of signal transmitted from the base station 

15. 	(Canceled)

16. 	(Previously Presented) An electronic device comprising: 
a communication processor including: 
	a first communication circuitry configured to support a long term evolution (LTE) communication, 
	a second communication circuitry configured to support a new radio (NR) communication, and 
	a temperature sensor configured to sense a temperature of at least part of the electronic device; and 
an application processor configured to: 
	receive, by the application processor, information related to the temperature sensed by the temperature sensor or data throughput indicated by information related to data transmission via the second communication circuitry, and 
	determine, by the application processor, whether to request the communication processor to change from a first mode to a second mode based on an identification that the data throughput is less than a first threshold value or the information related to the sensed temperature, 
wherein the communication processor is configured to:
	receive, by the communication processor, a signal indicating to change from the first mode to the second mode from the application processor, wherein, while the communication processor is in the first mode, the electronic device is in a radio resource control (RRC) release state not being capable of performing data transmission through the LTE communication and the NR communication, 
	in response to receiving the signal indicating to change from the first mode to the second mode, ignore, by the second communication circuitry, a signal indicating at least one measurement associated with the NR communication, and 
	control, by the communication processor, the second communication circuitry to enter a sleep state or maintain the sleep state.

17. 	(Previously Presented) The electronic device of claim 16, wherein: 
	when the communication processor is in the first mode, both the first communication circuitry and the second communication circuitry are in an active state, and 
	when the communication processor is in the second mode, the first communication circuitry is in the active state and the second communication circuitry is in the sleep state.

18. 	(Previously Presented) The electronic device of claim 16, wherein the application processor is configured to determine when to change the communication processor from the first mode to the second mode based on: 
	a first condition corresponding to a temperature value of the at least part of the electronic device indicated by the information related to the sensed temperature; and 
	a second condition corresponding to information related to a remaining battery power.

19. 	(Previously Presented) The electronic device of claim 16, wherein the application processor is configured to change the communication processor from the first mode to the second mode based on at least one of: 
	a first condition being satisfied where a temperature value of the communication processor, as indicated by the information related to the sensed temperature, is greater than a second threshold value; or 
	a second condition being satisfied where a remaining battery power is equal to or smaller than a preset value.

20. 	(Previously Presented) The electronic device of claim 16, wherein the application processor is further configured to: 
	determine not to request the communication processor to change from the first mode to the second mode when a display of the electronic device is an active state.

Allowable Subject Matter
Claims 9-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to an electronic device for entering or maintaining a low power mode.
Applicant’s independent claim 9 recites, inter alia, an electronic device with a structure as defined in the specification (See FIG. 1 and paragraph [0350]) including “control, by the communication processor, the second communication circuitry to maintain the releasing RRC connection, wherein the communication processor is configured to release the RRC connection by transmitting a measurement report that a measurement result related to a status of a channel connected through a network is set below a threshold value when the status of the channel is higher than the threshold value.” With the quoted limitations, Applicant’s independent claim 9 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
Applicant’s independent claim 16 recites, inter alia, an electronic device with a structure as defined in the specification (See FIG. 1 and paragraph [0363]) including “while the communication processor is in the first mode, the electronic device is in a radio resource control (RRC) release state not being capable of performing data transmission through the LTE communication and the NR communication, in response to receiving the signal indicating to change from the first mode to the second mode, ignore, by the second communication circuitry, a signal indicating at least one measurement associated with the NR communication, and control, by the communication processor, the second communication circuitry to enter a sleep state or maintain the sleep state.”  With the quoted limitations, Applicant’s independent claim 16 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
Accordingly, Applicant’s claims 9-14 and 16-20 (renumbered as claims 1-11) are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho, can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413